Appeal from an order of the Supreme Court, Onondaga County (Kevin G. Young, J.), entered October 3, 2012 in a divorce action. The order, among other things, denied plaintiff’s motion for leave to renew and/or reargue.
It is hereby ordered that said appeal from the order insofar as it denied leave to reargue is unanimously dismissed and the order is affirmed without costs.
Same memorandum as in Gay v Gay ([appeal No. 1] 118 AD3d 1331 [June 13, 2014]).
Present — Smith, J.P, Peradotto, Sconiers, Whalen and DeJoseph, JJ.